HEAD, J.
Action by appellee against appellant for contract price of repairing a public bridge. The bill of exceptions shows that the plaintiff introduced in evidence ‘ ‘the order of the commissoners ’ court, entered upon the minutes of said cotvrt, at the July term of said court, 1892,” as follows : “That S. J. Thrower be authorized to build or repair the long bridge across Big Patsaliga, at the Harrell crossing, or have the same repaired.” Thrower was at the time a member of the commissioners’ court. He, shortly afterwards, contracted with the plaintiff to repair the bridge, according to certain specifications, at the pries of $265. He had no personal interest in this contract, but made it in behalf of the county. The work was done by plaintiff, and Thrower gave him a certificate as follows : “To the Hon. Commissioners’ Court of Crenshaw county: According to your order I contracted with A. J. Fleming ¡to repair the long bridge over Patsaliga for the sum of $265.00. He has complied with his part of the contract, and I recommend that he be paid.” — Signed by Thrower. Plaintiff duly verified this statement by his affidavit of its correctness, and presented it to the commissioners’ court for its allowance. The court received the statement, and appointed a committee of experts to examine the bridge and report whether or not the work was properly done. Subsequently, upon unfavorable report of the committee as to the character of the repairs, the court, by order entered upon its minutes, rejected the claim in full. Thereafter, this suit was brought. The sole controversy, so far as appears from the record, was upon the workmanlike manner and sufficiency of the repairs. The evidence, introduced, on *556botli sides, without objection, was in sharp conflict upon this inquiry. The trial court left the case with the jury, and the verdict was for the plaintiff. No question was raised, in any manner, except as it .may have been implied in the defendant’s request for the affirmative charge in its favor, touching the validity of the order authorizing Thrower to let the work. The commissioners’ court thereafter recognized its validity, by appointing the committee for the purpose, aforesaid, which, as the case comes before us, we must assume was regularly done and entered of record; and by its rejection of the claim solely upon the unfavorable report of that committee, as above stated. The recitals of the bill of exceptions are such as assume the validity of the original order, made by the court, lawfully convened. The objection now made, in this court, that this order was made at a special term, without proof that the term was called in the manner required by the statute, will not be entertained. In other words, we will treat the bill of exceptions as sufficiently showing that the term was legally called.
There is no merit in the objection that the claim presented for allowance was not sufficiently specific. A fair construction of the statute does not require a claim of this nature to be itemized further than was done in. this instance. Besides, the commissioners’ court did not raise that objection, but rejected the claim on other grounds ; and the defendant did not raise it on the trial below. The claim, and all proof in support of it, were introduced without objection.
There is no motion for a new trial, legally before us, for our consideration.
Affirmed.